ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-459, concluding that KENNETH H. GINSBERG of NAPLES, FLORIDA, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 8.4(c) (misrepresentation) and RPC 8.4(a) (violate the Rules of Professional Conduct through the acts of another), and good cause appearing;
It is ORDERED that KENNETH H. GINSBERG is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.